United States Court of Appeals
                       For the First Circuit


No. 00-2028

                           UNITED STATES,

                       Plaintiff, Appellant,

                                 v.

              MASSACHUSETTS WATER RESOURCES AUTHORITY;
                  METROPOLITAN DISTRICT COMMISSION,

                       Defendants, Appellees.



         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS




                            ERRATA SHEET

     The opinion of this Court issued on July 16, 2001, is
amended as follows:

     Cover Sheet - Under paragraph listing counsel that begins
with Robert H. Oakley replace the word “appellee” appearing at
the end of paragraph with “appellant”

     Cover Sheet - Under paragraph listing counsel that begins
with John M. Stevens replace the word “appellant” with
“appellees.”